 




 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.2
 
REGISTRATION RIGHTS AGREEMENT
 
This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is dated as of February
15, 2008, and is by and among EMCORE Corporation, a corporation organized under
the laws of New Jersey, with its principal offices at 10420 Research Road SE,
Albuquerque, NM 87123 (the “Company”), and the undersigned buyers (each, a
“Buyer”, and collectively, the “Buyers”).
 
WHEREAS:
 
A.           In connection with the Securities Purchase Agreement by and among
the parties hereto of even date herewith (the “Securities Purchase Agreement”),
the Company has agreed, upon the terms and subject to the conditions of the
Securities Purchase Agreement, to issue and sell on the date hereof to each
Buyer shares (the “Common Shares”) of the Company’s common stock, no par value
(the “Common Stock”) and warrants (the “Warrants”) to acquire additional shares
of Common Stock (the shares of Common Stock issuable upon exercise of or
otherwise pursuant to the Warrants issued, collectively, the “Warrant Shares”).
 
B.           To induce the Buyers to execute and deliver the Securities Purchase
Agreement, the Company has agreed to provide certain registration rights under
the Securities Act of 1933, as amended, and the rules and regulations
thereunder, or any similar successor statute (collectively, the “1933 Act”), and
applicable state securities laws.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the Buyers
hereby agree as follows:
 
1.  Definitions.  Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings set forth in the Securities Purchase
Agreement.  As used in this Agreement, the following terms shall have the
following meanings:
 
(a)  “1934 Act” means the Securities Exchange Act of 1934, as amended.
 
(b)  “Business Day” means any day other than Saturday, Sunday or any other day
on which commercial banks in the City of New York are authorized or required by
law to remain closed.
 
(c)  “Closing Date” shall have the meaning set forth in the Securities Purchase
Agreement.
 
(d)  “Effective Date” means the date the Registration Statement has been
declared effective by the SEC.
 
(e)  “Effectiveness Deadline” means the date that is ninety (90) days after the
Closing Date (which shall be extended to one hundred twenty (120) days after the
Closing Date if the Registration Statement is subject to SEC review).
 
(f)  “Eligible Market” means the American Stock Exchange, the New York Stock
Exchange, Inc., The NASDAQ Global Select Market, The NASDAQ Global Market or The
NASDAQ Capital Market.
 
(g)  “Filing Deadline” means the date that is thirty (30) days after the Closing
Date.
 
(h)  “Investor” means a Buyer or any transferee or assignee thereof to whom a
Buyer assigns its rights under this Agreement and who agrees to become bound by
the provisions of this Agreement in accordance with Section 9 and any transferee
or assignee thereof to whom a transferee or assignee assigns its rights under
this Agreement and who agrees to become bound by the provisions of this
Agreement in accordance with Section 9.
 
(i)  “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.
 
(j)  “register”, “registered” and “registration” refer to a registration
effected by preparing and filing one or more Registration Statements (as defined
below) in compliance with the 1933 Act and pursuant to Rule 415 and the
declaration or ordering of effectiveness of such Registration Statement(s) by
the SEC.
 
(k)  “Registrable Securities” means (i) the Common Shares, (ii) the Warrant
Shares, and (iii) any shares of capital stock issued or issuable with respect to
the Common Shares, the Warrants or the Warrant Shares as a result of any stock
split, stock dividend, recapitalization, exchange or similar event or otherwise.
 
(l)  “Registration  Statement” means  a registration statement or registration
statements of the Company filed under the 1933 Act covering the Registrable
Securities.
 
(m)  “Required Holders” means the holders of at least 66% of the Registrable
Securities.
 
(n)  “Required Registration Amount” for the Registration Statement means the sum
of (i) the number of Common Shares issued pursuant to the Securities Purchase
Agreement and (ii) the number of Warrant Shares issued and issuable pursuant to
the Warrants as of the trading day immediately preceding the applicable date of
determination.
 
(o)  “Rule 415” means Rule 415 promulgated under the 1933 Act or any successor
rule providing for offering securities on a continuous or delayed basis.
 
(p)  “SEC” means the United States Securities and Exchange Commission.
 
2.  Registration.
 
(a)  Mandatory Registration.  The Buyers acknowledge that Form S-3 is not
available for the registration of their resale of the Common Shares.  The
Company shall prepare, and, as soon as practicable but in no event later than
the Filing Deadline, file with the SEC the Registration Statement on Form S-1
covering the resale of at least the number of shares of Common Stock equal to
the Required Registration Amount determined as of the date the Registration
Statement is initially filed with the SEC.  The Registration Statement shall
contain (except if otherwise directed by the Required Holders) “Selling
Stockholders” and “Plan of Distribution” sections in substantially the form
attached hereto as Exhibit B.  The Company shall use its commercially reasonable
best efforts to have the Registration Statement declared effective by the SEC as
soon as practicable, but in no event later than the Effectiveness Deadline.  No
later than 9:30 a.m. Eastern Time on the first Business Day following the
Effective Date, the Company shall notify the Holders of the effectiveness of the
Registration Statement (which notice shall be transmitted to all Holders at
approximately the same time) and, no later than the second Business Day
following the Effective Date, the Company shall file with the SEC, in accordance
with Rule 424 under the 1933 Act, the final prospectus to be used in connection
with sales pursuant to such Registration Statement.
 
(b)  Legal Counsel.  Subject to Section 5 hereof, the Required Holders shall
have the right to select one legal counsel to review any registration pursuant
to this Section 2 (“Legal Counsel”), which shall be Schulte Roth & Zabel LLP, or
such counsel as thereafter designated by the Required Holders.  The Company and
Legal Counsel shall reasonably cooperate with each other in performing the
Company’s obligations under this Agreement.
 
(c)  Sufficient Number of Shares Registered.  In the event the number of shares
available under a Registration Statement filed pursuant to Section 2(a) is
insufficient to cover all of the Registrable Securities, the Company shall amend
the applicable Registration Statement, or file a new Registration Statement, or
both, to register any unregistered portion of the Required Registration Amount
of Registrable Securities, determined as of the trading day immediately
preceding the date of the filing of such amendment or new Registration
Statement.  The filing of the amendment or new Registration Statement, as
applicable, should occur as soon as practicable.  The Company shall use its
commercially reasonable best efforts to cause such amendment and/or new
Registration Statement to become effective as soon as practicable following the
filing thereof.  For purposes of the foregoing provision, the number of shares
available under a Registration Statement shall be deemed “insufficient to cover
all of the Registrable Securities” if at any time the number of shares of Common
Stock available for resale under the Registration Statement is less than the
Required Registration Amount.  The calculation set forth in the foregoing
sentence shall be made without regard to any limitations on the exercise of the
warrants and such calculation shall assume that the Warrants are then
exercisable into shares of Common Stock.
 
(d)  Effect of Failure to File and Obtain and Maintain Effectiveness of
Registration Statement.  If (i) a Registration Statement covering all of the
Registrable Securities required to be covered thereby and required to be filed
by the Company pursuant to this Agreement is (A) not filed with the SEC on or
before the Filing Deadline (a “Filing Failure”) or (B) not declared effective by
the SEC on or before the Effectiveness Deadline (an “Effectiveness Failure”);
(ii) on any day after the Effective Date sales of all of the Registrable
Securities required to be included on such Registration Statement cannot be made
(other than during an Allowable Grace Period (as defined in Section 3(n))
pursuant to such Registration Statement (including, without limitation, because
of a failure to keep such Registration Statement effective, failure to disclose
such information as is necessary for sales to be made pursuant to such
Registration Statement or failure to register a sufficient number of shares of
Common Stock or failure to maintain the listing of the Common Stock on an
Eligible Market) (a “Maintenance Failure”); or (iii) after the date six months
following the Closing Date, the Company fails to file with the SEC any required
reports under Section 13 or 15(d) of the 1934 Act such that it is not in
compliance with Rule 144(c)(1) as a result of which the Buyers are unable to
sell Registrable Securities without restriction under Rule 144 (or any successor
thereto) (a “Current Public Information Default”) then, as liquidated damages
reflecting a reasonable approximation of the uncertain damages to any holder by
reason of any such delay in or reduction of its ability to sell the underlying
shares of Common Stock, the Company shall pay to each holder of Registrable
Securities relating to such Registration Statement an amount in cash equal to
one (1) percent (1%) of the aggregate Purchase Price) (as such term is defined
in the Securities Purchase Agreement) of such Investor’s Registrable Securities
included in such Registration Statement on each of the following dates: (i) the
day that a Filing Failure occurs and on every thirtieth day (pro rated for
shorter periods) thereafter until such Filing Failure is cured; (ii) the day
that an Effectiveness Failure occurs and on every thirtieth day (pro rated for
shorter periods) thereafter until such Effectiveness Failure is cured; (iii) the
initial day of a Maintenance Failure and on every thirtieth day (pro rated for
shorter periods) thereafter until such Maintenance Failure is cured; and (iv)
the day that a Current Public Information Default occurs and on every thirtieth
day (pro rated for shorter periods) thereafter until such Current Public
Information Default is cured.  The payments to which a holder shall be entitled
pursuant to this Section 2(e) are referred to herein as “Liquidated Damages.”
Liquidated Damages shall be paid on the earlier of (I) the last day of the
calendar month during which such Liquidated Damages are incurred and (II) the
third Business Day after the event or failure giving rise to the Liquidated
Damages is cured.  In the event the Company fails to make Registration Delay
Payments in a timely manner, such Liquidated Damages shall bear simple interest
at the rate of four (4) percent (4%) per month (pro rated for shorter periods)
until paid in full.  Notwithstanding anything to the contrary herein or in the
Securities Purchase Agreement, no Liquidated Damages shall be payable for any
period after the expiration of the Registration Period (except in respect of a
Current Public Information Default), and in no event shall the aggregate amount
of Liquidated Damages (excluding Liquidated Damages in respect of Current Public
Information Defaults) exceed, in the aggregate, ten (10) percent (10%) of the
aggregate Purchase Price of the Common Shares.
 
(e)  Allocation of Registrable Securities.  The initial number of Registrable
Securities included in any Registration Statement and each increase or decrease
in the number of Registrable Securities included therein shall be allocated pro
rata among the Investors based on the number of Registrable Securities held by
each Investor at the time the Registration Statement covering such initial
number of Registrable Securities or increase or decrease thereof is declared
effective by the SEC.  In the event that an Investor sells or otherwise
transfers any of such Investor’s Registrable Securities, each transferee shall
be allocated a pro rata portion of the then remaining number of Registrable
Securities included in such Registration Statement for such transferor.  Any
shares of Common Stock included in a Registration Statement and which remain
allocated to any Person which ceases to hold any Registrable Securities covered
by such Registration Statement shall be allocated to the remaining Investors,
pro rata based on the number of Registrable Securities then held by such
Investors which are covered by such Registration Statement.  In no event shall
the Company include any securities other than Registrable Securities on any
Registration Statement without the prior written consent of the Required
Holders.
 
3.  Related Obligations.  At such time as the Company is obligated to file a
Registration Statement with the SEC pursuant to Section 2(a), 2(c) or 2(d), the
Company will use its commercially reasonable best efforts to effect the
registration of the Registrable Securities in accordance with the intended
method of disposition thereof, and the Company and the Investors shall have the
following obligations:
 
(a)  The Company shall submit to the SEC, as soon as practicable (but in no
event later than three (3) Business Days) after the Company learns that no
review of a particular Registration Statement will be made by the staff of the
SEC or that the staff has no further comments on a particular Registration
Statement, as the case may be, a request for acceleration of effectiveness of
such Registration Statement to a time and date not later than two (2) Business
Days after the submission of such request.  The Company shall keep each
Registration Statement effective pursuant to Rule 415 at all times until the
earlier of (i) the first date as of which all Registrable Securities covered by
such Registration Statement may be sold without restriction pursuant to Rule 144
(or any successor thereto) promulgated under the 1933 Act, or (ii) the date on
which the Investors shall have sold all of the Registrable Securities covered by
such Registration Statement (the “Registration Period”).  The registration and
maintenance obligations under this Agreement shall automatically terminate at
the end of the Registration Period.
 
(b)  The Company shall (i) prepare and file with the SEC such amendments
(including post-effective amendments) and supplements to the Registration
Statement and the Rule 424 prospectus used in connection with such Registration
Statement as may be necessary to keep such Registration Statement effective
during the Registration Period, and (ii) during such period, comply with the
provisions of the 1933 Act with respect to the disposition of all Registrable
Securities covered by such Registration Statement until the end of the
Registration Period.  In the case of amendments and supplements to a
Registration Statement that are required to be filed pursuant to this Agreement,
including, pursuant to this Section 3(b), by reason of the Company filing a
report on Form 10-Q, Form 10-K, Form 8-K or any other report or other document
under the Securities Exchange Act of 1934, as amended (each such document, a
“1934 Act Report”), the Company shall file such amendments or supplements with
the SEC as soon as practicable after the 1934 Act Report is filed or other event
occurred that created the requirement for the Company to amend or supplement
such Registration Statement.
 
(c)  The Company shall (A) permit Legal Counsel to review and comment upon (i) a
Registration Statement at least three (3) Business Days prior to its filing with
the SEC and (ii) all amendments and supplements to all Registration Statements
(except for amendments and supplements filed solely to include information
contained in 1934 Act Reports) within a reasonable number of days prior to their
filing with the SEC, and (B) not file any Registration Statement or amendment or
supplement thereto in a form to which Legal Counsel reasonably objects.  The
Company shall not submit a request for acceleration of the effectiveness of a
Registration Statement or any amendment or supplement thereto without the prior
approval of Legal Counsel, which consent shall not be unreasonably
withheld.  The Company shall furnish to Legal Counsel, without charge, (i)
copies of any correspondence from the SEC or the staff of the SEC to the Company
or its representatives relating to any Registration Statement, (ii) promptly
after the same is prepared and filed with the SEC, one copy of any Registration
Statement and any amendment(s) thereto, including financial statements and
schedules, all documents incorporated therein by reference, if requested by an
Investor or Legal Counsel, and all exhibits, and (iii) upon the effectiveness of
any Registration Statement, one copy of the prospectus included in such
Registration Statement and all amendments and supplements thereto.  The Company
shall reasonably cooperate with Legal Counsel in performing the Company’s
obligations pursuant to this Section 3.
 
(d)  The Company shall furnish to each Investor whose Registrable Securities are
included in any Registration Statement, without charge, to the extent requested
by an Investor, (i) promptly after the same is prepared and filed with the SEC,
at least one copy of such Registration Statement and any amendment(s) thereto,
including financial statements and schedules, all documents incorporated therein
by reference, all exhibits and each preliminary prospectus, (ii) upon the
effectiveness of any Registration Statement, ten (10) copies of the prospectus
included in such Registration Statement and all amendments and supplements
thereto (or such other number of copies as such Investor may reasonably
request), and (iii) such other documents, including copies of any preliminary or
final prospectus, as such Investor may reasonably request from time to time in
order to facilitate the disposition of the Registrable Securities owned by such
Investor.
 
(e)  The Company shall use its commercially reasonable best efforts to (i)
register and qualify, unless an exemption from registration and qualification
applies, the resale by Investors of the Registrable Securities covered by a
Registration Statement under such other securities or “Blue Sky” laws of all
applicable jurisdictions in the United States, (ii) prepare and file in those
jurisdictions, such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period, (iii) take
such other actions as may be necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period, and (iv)
take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto (x) to qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(e), (y) subject itself
to taxation in any such jurisdiction, or (z) to file a consent to service of
process in any such jurisdiction.  The Company shall promptly notify Legal
Counsel and each Investor who holds Registrable Securities of the receipt by the
Company of any notification with respect to the suspension of the registration
or qualification of any of the Registrable Securities for sale under the
securities or “Blue Sky” laws of any jurisdiction in the United States or its
receipt of notice of the initiation or threatening of any proceeding for such
purpose.
 
(f)  The Company shall notify Legal Counsel and each Investor in writing of the
happening of any event, as promptly as practicable after becoming aware of such
event, as a result of which the prospectus included in a Registration Statement,
as then in effect, includes an untrue statement of a material fact or omission
to state a material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading (provided that
in no event shall such notice contain any material, nonpublic information in
addition to that specifically required pursuant to this Section 3(f)), and,
subject to Section 3(n), promptly prepare a supplement or amendment to such
Registration Statement to correct such untrue statement or omission, and, to the
extent requested by an Investor, deliver ten (10) copies of such supplement or
amendment to Legal Counsel and each Investor (or such other number of copies as
Legal Counsel or such Investor may reasonably request).  The Company shall also
promptly notify Legal Counsel and each Investor in writing (i) when a prospectus
or any prospectus supplement or post-effective amendment has been filed, and
when a Registration Statement or any post-effective amendment has become
effective (notification of such effectiveness may be delivered to Legal Counsel
and each Investor by facsimile or email), (ii) of any request by the SEC for
amendments or supplements to a Registration Statement or related prospectus or
related information, and (iii) of the Company’s reasonable determination that a
post-effective amendment to a Registration Statement would be appropriate.
 
(g)  The Company shall use its commercially reasonable best efforts to prevent
the issuance of any stop order or other suspension of effectiveness of a
Registration Statement or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction.  If such an order or
suspension is issued, the Company shall use its commercially reasonable best
efforts to obtain the withdrawal of such order or suspension as promptly as
practicable, and to notify Legal Counsel and each Investor who holds Registrable
Securities being sold of the issuance of such order and the resolution thereof,
or its receipt of notice of the initiation or threat of any proceeding for such
purpose.
 
(h)  The Company shall use its commercially reasonable best efforts to cause all
of the Registrable Securities covered by a Registration Statement to be listed
on each securities exchange on which securities of the same class or series
issued by the Company are then listed, if any, if the listing of such
Registrable Securities is then permitted under the rules of such exchange or
secure designation and quotation of all the Registrable Securities covered by a
Registration Statement or an Eligible Market.  The Company shall pay all fees
and expenses in connection with satisfying its obligation under this Section
3(h).
 
(i)  The Company shall cooperate with the Investors who hold Registrable
Securities being offered and, to the extent applicable, facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legend)
representing the Registrable Securities to be offered pursuant to a Registration
Statement and enable such certificates to be in such denominations or amounts,
as the case may be, as the Investors may reasonably request and registered in
such names as the Investors may request.
 
(j)  If requested by an Investor, the Company shall (i) as soon as practicable,
incorporate in a prospectus supplement or post-effective amendment such
information as an Investor reasonably requests to be included therein relating
to the sale and distribution of Registrable Securities, including, without
limitation, information with respect to the number of Registrable Securities
being offered or sold, the purchase price being paid therefor and any other
terms of the offering of the Registrable Securities to be sold in such offering;
(ii) as soon as practicable, make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) as soon as practicable, supplement or make amendments to any Registration
Statement if reasonably requested by an Investor holding any Registrable
Securities.
 
(k)  The Company shall use its commercially reasonable best efforts to cause the
Registrable Securities covered by a Registration Statement to be registered with
or approved by such other governmental agencies or authorities as may be
necessary to consummate the disposition of such Registrable Securities.  If
required by the Financial Industry Regulatory Authority, Inc. (“FINRA”), the
Company shall effect a filing with respect to the public offering contemplated
by each Registration Statement (an “Issuer Filing”) with the FINRA Corporate
Financing Department pursuant to NASD Rule 2710(b)(10)(A)(i) within one Business
Day of the date that the Registration Statement is first filed with the SEC and
pay the filing fee required by such Issuer Filing.  The Company shall use
commercially reasonable best efforts to pursue the Issuer Filing until FINRA
issues a letter confirming that it does not object to the terms of the offering
contemplated by the Registration Statement as described in the Plan of
Distribution.
 
(l)  The Company shall make generally available to its security holders as soon
as practical, but in any event not later than ninety (90) days after the close
of the period covered thereby, an earnings statement (in form complying with,
and in the manner provided by, the provisions of Rule 158 under the 1933 Act)
covering a twelve-month period beginning not later than the first day of the
Company’s fiscal quarter next following the effective date of a Registration
Statement.
 
(m)  Within two (2) Business Days after a Registration Statement which covers
Registrable Securities is ordered effective by the SEC, the Company shall
deliver (and/or, if required by the Company's transfer agent, cause its legal
counsel to deliver) to the transfer agent for such Registrable Securities (with
copies to the Investors whose Registrable Securities are included in such
Registration Statement) confirmation that such Registration Statement has been
declared effective by the SEC in the form attached hereto as Exhibit A.
 
(n)  Allowable Grace Periods.
 
(i)  
Notwithstanding anything in this Agreement to the contrary, upon (a) the
issuance by the SEC of a stop order suspending the effectiveness of a
Registration Statement or the initiation of proceedings with respect to any
Registration Statement under Section 8(d) or 8(e) of the Securities Act, (b) the
occurrence of any event or the existence of any fact (a “Material Event”) as a
result of which such Registration Statement shall contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein not misleading, or any
Prospectus shall contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, or (c) the occurrence or existence of any pending
corporate development that, in the reasonable discretion of the Company, makes
it appropriate to suspend the availability of any Registration Statement and the
related Prospectus, the Company shall (1) in the case of clause (b) above, as
soon as, in the reasonable judgment of the Company, public disclosure of such
Material Event would not be prejudicial to or contrary to the interests of the
Company or, if necessary to avoid unreasonable burden or expense, as soon as
reasonably practicable thereafter, prepare and file a post-effective amendment
to such Registration Statement or a supplement to the related Prospectus so that
such Registration Statement does not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading, and such Prospectus
does not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, as thereafter delivered to  purchasers of the Registrable Securities
being offered and sold thereunder, and, in the case of a post-effective
amendment to a Registration Statement, subject to the first sentence of Section
3(n)(ii), use commercially reasonable best efforts to cause it to be declared
effective as promptly as is reasonably practicable, and (2) give notice to Legal
Counsel and the selling Investors that the availability of the Registration
Statement and Prospectus is suspended (a “Deferral Notice”).  The Company shall
also give a Deferral Notice upon the beginning of any Compliance Grace Period
(as defined below) unless a Requested Grace Period (as defined below) is already
in effect.  Upon receipt of any Deferral Notice, each Investor agrees not to
sell any Registrable Securities pursuant to the Registration Statement or
Prospectus until such Investor has been advised in writing by the Company that
the Registration Statement and Prospectus may be used.

 
(ii)  
The Company shall use commercially reasonable best efforts to ensure that the
use of such Registration Statement and Prospectus may be resumed (x) in the case
of clause (a) of Section 3(n)(i), as promptly as is practicable, (y) in the case
of clause (b) of Section 3(n)(i), as soon as, in the reasonable judgment of the
Company, public disclosure of such Material Event would not be prejudicial to or
contrary to the interests of the Company or, if necessary to avoid unreasonable
burden or expense, as soon as reasonably practicable thereafter, and (z) in the
case of clause (c) of Section 3(n)(i), as soon as, in the reasonable discretion
of the Company, such suspension is no longer appropriate.  The period during
which the availability of a Registration Statement or Prospectus is suspended
under the circumstances described in clauses (b) or (c) of Section 3(n)(i) above
is referred to herein as a “Requested Grace Period.”  Any portion of a Requested
Grace Period from the filing of an amendment to a Registration Statement until
the declaration of effectiveness of such amendment by the SEC (so long as the
Company continues to use commercially reasonable best efforts to cause such
amendment to be declared effective as promptly as reasonably practicable), is
referred to herein as a  “Necessary Portion.”

 
(iii)  
The following periods are referred to herein as “Compliance Grace Periods”:  (a)
any period during which Legal Counsel is reviewing and commenting on a
Registration Statement, Prospectus, amendment or supplement as contemplated by
Section 3(c), (b) any period during which the Company is engaged in compliance
with Section 3(j) following the request of an Investor, and (c) any period
during which the Company is awaiting information or an executed document from
one or more Investors following a request by the Company as contemplated by
Section 4(a).  Requested Grace Periods and Compliance Grace Periods are referred
to collectively herein as “Allowable Grace Periods.”

 
(iv)  
The aggregate duration of all Requested Grace Periods, excluding the duration of
any Necessary Portions and any Compliance Grace Periods that occur during such
Requested Grace Periods, shall not exceed 60 days in any 12-month period.  In
order to enforce the covenants of the Investors set forth in this Section 3(n),
the Company may impose stop transfer instructions with respect to the
Registrable Securities of each Investor until the end of each Allowable Grace
Period.

 
(v)  
Notwithstanding anything to the contrary, the Company shall cause its transfer
agent to deliver unlegended shares of Common Stock to a transferee of an
Investor, in accordance with the terms of the Securities Purchase Agreement, in
connection with any sale of Registrable Securities with respect to which an
Investor has entered into a contract for sale prior to the Company’s giving of a
Deferral Notice and for which the Investor has not yet settled, and deliver a
copy of the prospectus included as part of the applicable Registration Statement
(unless an exemption from such prospectus delivery requirement exists).

 
(o)  If any Investor is described in the Registration Statement as an
underwriter, at the reasonable request of such Investor, the Company shall
furnish to such Investor, on the date of the effectiveness of the Registration
Statement and thereafter from time to time on such dates as an Investor may
reasonably request (i) a letter, dated such date, from the Company’s independent
certified public accountants in form and substance as is customarily given by
independent certified public accountants to underwriters in an underwritten
public offering, addressed to the Investors, and (ii) an opinion, dated as of
such date, of counsel representing the Company for purposes of such Registration
Statement, in form, scope and substance as is customarily given in an
underwritten public offering, addressed to the Investors; provided, however, the
disclosure found in the “Plan of Distribution” section attached hereto as
Exhibit B shall not give rise to any rights under this Section 3(o).
 
(p)  If any Investor is described in the Registration Statement as an
underwriter, the Company shall make available for inspection by (i) such
Investor, (ii) Legal Counsel and (iii) one firm of accountants or other agents
retained by the Investors (collectively, the “Inspectors”), all pertinent
financial and other records, and pertinent corporate documents and properties of
the Company (collectively, the “Records”), as shall be reasonably deemed
necessary by each Inspector, and cause the Company’s officers, directors and
employees to supply all information which any Inspector may reasonably request;
provided, however, that each Inspector shall agree to hold in strict confidence
and shall not make any disclosure (except to an Investor) or use of any Record
or other information which the Company determines in good faith to be
confidential, and of which determination the Inspectors are so notified, unless
(a) the disclosure of such Records is necessary to avoid or correct a
misstatement or omission in any Registration Statement or is otherwise required
under the 1933 Act, (b) the release of such Records is ordered pursuant to a
final, non-appealable subpoena or order from a court or government body of
competent jurisdiction, or (c) the information in such Records has been made
generally available to the public other than by disclosure in violation of this
Agreement; provided, further, the disclosure found in the “Plan of Distribution”
section attached hereto as Exhibit B shall not give rise to any rights under
this Section 3(p).  Each Investor agrees that it shall, upon learning that
disclosure of such Records is sought in or by a court or governmental body of
competent jurisdiction or through other means, give prompt notice to the Company
and allow the Company, at its expense, to undertake appropriate action to
prevent disclosure of, or to obtain a protective order for, the Records deemed
confidential.  Nothing herein (or in any other confidentiality agreement between
the Company and any Investor) shall be deemed to limit the Investors’ ability to
sell Registrable Securities in a manner which is otherwise consistent with
applicable laws and regulations.
 
(q)  The Company shall hold in confidence and not make any disclosure of
information concerning an Investor provided to the Company unless (i) disclosure
of such information is necessary to comply with federal or state securities
laws, (ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement.  The Company agrees that it shall, upon learning that disclosure of
such information concerning an Investor is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
written notice to such Investor and allow such Investor, at the Investor’s
expense, to undertake appropriate action to prevent disclosure of, or to obtain
a protective order for, such information.
 
(r)  Neither the Company nor any Subsidiary or affiliate thereof shall identify
any Buyer as an underwriter in any public disclosure or filing with the SEC or
any Principal Market (as defined in the Securities Purchase Agreement) or
Eligible Market and any Buyer being deemed an underwriter by the SEC shall not
relieve the Company of any obligations it has under this Agreement or any other
Transaction Document (as defined in the Securities Purchase Agreement);
provided, however, that the foregoing shall not prohibit the Company from
including the disclosure found in the "Plan of Distribution" section attached
hereto as Exhibit B in the Registration Statement.
 
4.  Other Obligations of the Investors.
 
(a)  At least three (3) Business Days prior to the first anticipated filing date
of a Registration Statement, the Company shall notify each Investor in writing
of the information the Company requires from each such Investor if such Investor
elects to have any of such Investor’s Registrable Securities included in such
Registration Statement.  It shall be a condition precedent to the obligations of
the Company to complete the registration pursuant to this Agreement with respect
to the Registrable Securities of a particular Investor that (i) such Investor
furnish to the Company such information regarding itself, the Registrable
Securities held by it and the intended method of disposition of the Registrable
Securities held by it as shall be reasonably required to effect the
effectiveness of the registration of such Registrable Securities, and (ii) the
Investor execute such documents in connection with such registration as the
Company may reasonably request.
 
(b)  Each Investor, by such Investor’s acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of any Registration Statement
hereunder, unless such Investor has notified the Company in writing of such
Investor’s election to exclude all of such Investor’s Registrable Securities
from such Registration Statement.
 
(c)  Each Investor agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 3(g) or the first
sentence of 3(f), such Investor will immediately discontinue disposition of
Registrable Securities pursuant to any Registration Statements covering such
Registrable Securities until such Investor’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 3(g) or the first
sentence of 3(f) or receipt of notice that no supplement or amendment is
required.  Notwithstanding anything to the contrary, the Company shall cause its
transfer agent to deliver unlegended shares of Common Stock to a transferee of
an Investor, in accordance with the terms of the Securities Purchase Agreement,
in connection with any sale of Registrable Securities with respect to which an
Investor has entered into a contract for sale prior to the Company’s giving of
notice of the happening of any event of the kind described in Section 3(g) or
the first sentence of 3(f), and for which the Investor has not yet settled.
 
(d)  Each Investor covenants and agrees that it will comply with the prospectus
delivery requirements of the 1933 Act as applicable to it or an exemption
therefrom in connection with sales of Registrable Securities pursuant to the
Registration Statement.
 
5.  Expenses of Registration.  All reasonable expenses, other than underwriting
discounts and commissions incurred in connection with registrations, filings or
qualifications pursuant to Sections 2 and 3, including, without limitation, all
registration, listing and qualifications fees, printers and accounting fees, and
fees and disbursements of counsel for the Company, shall be paid by the
Company.  Upon request and delivery of an invoice, the Company shall also
reimburse up to an aggregate of $10,000 of fees and disbursements of Legal
Counsel incurred in connection with registration, filing or qualification under
this Agreement.
 
6.  Indemnification.  In the event any Registrable Securities are included in a
Registration Statement under this Agreement:
 
(a)  To the fullest extent permitted by law, the Company will, and hereby does,
indemnify, hold harmless and defend each Investor, the directors, officers,
members, partners, employees, agents, representatives of, and each Person, if
any, who controls any Investor within the meaning of the 1933 Act or the 1934
Act (each, an “Indemnified Person”), against any losses, claims, damages,
liabilities, judgments, fines, penalties, charges, costs, reasonable attorneys’
fees, amounts paid in settlement or expenses, joint or several, (collectively,
“Claims”) incurred in investigating, preparing or defending any action, claim,
suit, inquiry, proceeding, investigation or appeal taken from the foregoing by
or before any court or governmental, administrative or other regulatory agency,
body or the SEC, whether pending or threatened, whether or not an indemnified
party is or may be a party thereto (“Indemnified Damages”), to which any of them
may become subject insofar as such Claims (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based
upon:  (i) any untrue statement or alleged untrue statement of a material fact
in a Registration Statement or any post-effective amendment thereto or in any
filing made in connection with the qualification of the offering under the
securities or other “blue sky” laws of any jurisdiction in which Registrable
Securities are offered (“Blue Sky Filing”), or the omission or alleged omission
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading, (ii) any untrue statement or alleged untrue
statement of a material fact contained in any preliminary prospectus if used
prior to the effective date of such Registration Statement, or contained in the
final prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged omission
to state therein any material fact necessary to make the statements made
therein, in the light of the circumstances under which the statements therein
were made, not misleading, (iii) any violation or alleged violation by the
Company of the 1933 Act or any state securities law, or any rule or regulation
thereunder, relating to the offer or sale of the Registrable Securities pursuant
to a Registration Statement or (iv) any violation of this Agreement (the matters
in the foregoing clauses (i) through (iv) being, collectively,
“Violations”).  Subject to Section 6(c), the Company shall reimburse the
Indemnified Persons, promptly as such expenses are incurred and are due and
payable, for any legal fees or other reasonable expenses incurred by them in
connection with investigating or defending any such Claim.  Notwithstanding
anything to the contrary contained herein, the indemnification agreement
contained in this Section 6(a): (i) shall not apply to a Claim by an Indemnified
Person arising out of or based upon a Violation which occurs in reliance upon
and in conformity with information furnished in writing to the Company by such
Indemnified Person for such Indemnified Person expressly for use in connection
with the preparation of the Registration Statement or any such amendment thereof
or supplement thereto, and (ii) shall not apply to amounts paid in settlement of
any Claim if such settlement is effected without the prior written consent of
the Company, which consent shall not be unreasonably withheld or delayed.  Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of the Indemnified Person and shall survive the transfer of
the Registrable Securities by the Investors pursuant to Section 9.
 
(b)  In connection with any Registration Statement in which an Investor is
participating, each such Investor agrees to severally and not jointly indemnify,
hold harmless and defend, to the same extent and in the same manner as is set
forth in Section 6(a), the Company, each of its directors, each of its officers
who signs the Registration Statement and each Person, if any, who controls the
Company within the meaning of the 1933 Act or the 1934 Act (each, an
“Indemnified Party”), against any Claim or Indemnified Damages to which any of
them may become subject, insofar as such Claim or Indemnified Damages arise out
of or are based upon any Violation, in each case to the extent, and only to the
extent, that such Violation occurs in reliance upon and in conformity with
written information furnished to the Company by such Investor expressly for use
in connection with such Registration Statement; and, subject to Section 6(c),
such Investor will reimburse any legal or other expenses reasonably incurred by
an Indemnified Party in connection with investigating or defending any such
Claim; provided, however, that the indemnity agreement contained in this Section
6(b) and the agreement with respect to contribution contained in Section 7 shall
not apply to amounts paid in settlement of any Claim if such settlement is
effected without the prior written consent of such Investor, which consent shall
not be unreasonably withheld or delayed; provided, further, however, that the
Investor shall be liable under this Section 6(b) for only that amount of a Claim
or Indemnified Damages as does not exceed the net proceeds to such Investor as a
result of the sale of Registrable Securities pursuant to such Registration
Statement.  Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Indemnified Party and shall
survive the transfer of the Registrable Securities by the Investors pursuant to
Section 9.
 
(c)  Promptly after receipt by an Indemnified Person or Indemnified Party under
this Section 6 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section 6, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses of not more than one counsel for all
Indemnified Persons and Indemnified Parties to be paid by the indemnifying
party, if, in the reasonable opinion of counsel retained by the indemnifying
party, the representation by such counsel of the Indemnified Person or
Indemnified Party and the indemnifying party would be inappropriate due to
actual or potential differing interests between such Indemnified Person or
Indemnified Party and any other party represented by such counsel in such
proceeding.  In the case of an Indemnified Person, legal counsel referred to in
the immediately preceding sentence shall be selected by the Investors holding at
least a majority in interest of the Registrable Securities included in the
Registration Statement to which the Claim relates.  The Indemnified Party or
Indemnified Person shall cooperate fully with the indemnifying party in
connection with any negotiation or defense of any such action or Claim by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnified Party or Indemnified Person which
relates to such action or Claim.  The indemnifying party shall keep the
Indemnified Party or Indemnified Person reasonably apprised as to the status of
the defense or any settlement negotiations with respect thereto.  No
indemnifying party shall be liable for any settlement of any action, claim or
proceeding effected without its prior written consent; provided, however, that
the indemnifying party shall not unreasonably withhold, delay or condition its
consent.  No indemnifying party shall, without the prior written consent of the
Indemnified Party or Indemnified Person, consent to entry of any judgment or
enter into any settlement or other compromise which (i) does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party or Indemnified Person of a release from all liability in
respect to such Claim or litigation, or (ii) includes any admission as to fault
on the part of the Indemnified Party.  Following indemnification as provided for
hereunder, the indemnifying party shall be subrogated to all rights of the
Indemnified Party or Indemnified Person with respect to all third parties, firms
or corporations relating to the matter for which indemnification has been
made.  The failure to deliver written notice to the indemnifying party within a
reasonable time of the commencement of any such action shall not relieve such
indemnifying party of any liability to the Indemnified Person or Indemnified
Party under this Section 6, except to the extent that the indemnifying party is
prejudiced by such failure.
 
(d)  The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred.
 
The indemnity agreements contained herein shall be in addition to (i) any cause
of action or similar right of the Indemnified Party or Indemnified Person
against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.
 
7.  Contribution.  To the extent any indemnification by an indemnifying party is
prohibited or limited by law, the indemnifying party agrees to make the maximum
contribution with respect to any amounts for which it would otherwise be liable
under Section 6 to the fullest extent permitted by law; provided, however, that:
(i) no Person involved in the sale of Registrable Securities who is guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the 1933
Act) in connection with such sale shall be entitled to contribution from any
Person involved in such sale of Registrable Securities who was not guilty of
fraudulent misrepresentation; and (ii) contribution by any seller of Registrable
Securities shall be limited in amount to the amount of net proceeds received by
such seller from the sale of such Registrable Securities pursuant to such
Registration Statement.
 
8.  Reports Under the 1934 Act.  With a view to making available to the
Investors the benefits of Rule 144 promulgated under the 1933 Act or any other
similar rule or regulation of the SEC that may at any time permit the Investors
to sell securities of the Company to the public without registration (“Rule
144”), the Company agrees:
 
(a)  make and keep public information available, as those terms are understood
and defined in Rule 144;
 
(b)  file with the SEC in a timely manner all reports and other documents
required of the Company under the 1933 Act and the 1934 Act so long as the
Company remains subject to such requirements and the filing of such reports and
other documents is required under the applicable provisions of Rule 144; and
 
(c)  furnish to each Investor so long as such Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144, the 1933 Act and
the 1934 Act (provided that is has so complied), (ii) a copy of the most recent
annual or quarterly report of the Company and such other reports and documents
so filed by the Company and (iii) such other information as may be reasonably
requested to permit the Investors to sell such securities without registration
pursuant to Rule 144.
 
9.  Assignment of Registration Rights.  The rights under this Agreement shall be
automatically assignable by the Investors to any transferee of all or any
portion of such Investor’s Registrable Securities if: (i) the Investor agrees in
writing with the transferee or assignee to assign such rights and a copy of such
agreement is furnished to the Company within a reasonable time after such
assignment; (ii) the Company is, within a reasonable time after such transfer or
assignment, furnished with written notice of the name and notice information of
such transferee or assignee and the securities with respect to which such
registration rights are being transferred or assigned; (iii) immediately
following such transfer or assignment the further disposition of any such
securities by the transferee or assignee may not be made immediately under Rule
144 without restriction or limitation; (iv) the transferee or assignee agrees in
writing with the Company to be bound by all of the provisions contained herein
and provides its notice information for inclusion on the Schedule of Investors
attached hereto; and (v) such transfer shall have been made in accordance with
the applicable requirements of the Securities Purchase Agreement and applicable
law.
 
10.  Amendment of Registration Rights.  Provisions of this Agreement may be
amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), with the written
consent of the Company and the Required Holders.  Any amendment or waiver
effected in accordance with the previous sentence shall be binding upon each
Investor and the Company.  In addition to the foregoing, any Investor may waive
the observance of provisions of this Agreement (either generally or in a
particular instance and either retroactively or prospectively) with respect to
itself.  No such amendment shall be effective to the extent that it applies to
less than all of the holders of the Registrable Securities.  No consideration
(other than the reimbursement of legal fees) shall be offered or paid to any
Person to amend or consent to a waiver or modification of any provision of this
Agreement unless the same consideration also is offered to all of the parties to
this Agreement.
 
11.  Miscellaneous.
 
(a)  A Person is deemed to be a holder of Registrable Securities whenever such
Person owns of record such Registrable Securities.  If the Company receives
conflicting instructions, notices or elections from two or more Persons with
respect to the same Registrable Securities, the Company shall act upon the basis
of instructions, notice or election received from the record owner of such
Registrable Securities.
 
(b)  Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon transmission, when sent by facsimile, email or other form
of electronic communication (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
or (iii) one (1) Business Day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same.  The addresses, facsimile numbers and email addresses for such
communications shall be:
 
If to the Company:
 
Emcore Corporation
10420 Research Road SE
Albuquerque, NM 87123
Telephone: (505) 332-5000
Facsimile: (505) 332-5038
Attention: General Counsel


 
If to the Company’s legal counsel:
 
Jenner & Block
919 Third Avenue
37th Floor
New York, New York 10022
Telephone: 1.212.891.1600
Facsimile:1.212.909.0820
Email: tknapp@jenner.com
Attention:  Tobias L. Knapp
 
With a copy (for informational purposes) to:
 
Jones Day
51 Louisiana Avenue, N.W.
Washington, D.C.  20001-2113
Tel: 1.202.879.3939
Fax: 1.202.626.1700
Email:  jwelch@jonesday.com
Attention: John Welch
 
and
 
Jones Day
1755 Embarcadero Road
Palo Alto, CA 94303
Tel:  (650) 739-3939
Fax:  (650) 739-3900
Email:  segillette@jonesday.com
Attention:  Steve Gillette
 
If to Legal Counsel:
 
Schulte Roth & Zabel LLP
919 Third Avenue
New York, NY  10022
Tel:  1.212.756.2000
Fax:  1.212.593.5955
Email:  eleazer.klein@srz.com
Attention:  Eleazer N. Klein
 
If to an Investor, to its address, facsimile number or email address set forth
on the Schedule of Investors attached hereto, or to such other address,
facsimile number and/or email address and/or to the attention of such other
Person as the recipient party has specified by written notice given to each
other party five (5) days prior to the effectiveness of such change.  Notice
shall be deemed delivered pursuant to the procedures set forth in the Securities
Purchase Agreement.
 
(c)  Failure of any party to exercise any right or remedy under this Agreement
or otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.
 
(d)  All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York.  Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by
law.  If any provision of this Agreement shall be invalid or unenforceable in
any jurisdiction, such invalidity or unenforceability shall not affect the
validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
(e)  This Agreement, the other Transaction Documents (as defined in the
Securities Purchase Agreement) and the instruments referenced herein and therein
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof and thereof.  There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein and
therein.  This Agreement, the other Transaction Documents and the instruments
referenced herein and therein supersede all prior agreements and understandings
among the parties hereto with respect to the subject matter hereof and thereof.
 
(f)  Subject to the requirements of Section 9, this Agreement shall inure to the
benefit of and be binding upon the permitted successors and assigns of each of
the parties hereto.
 
(g)  The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.
 
(h)  This Agreement may be executed in identical counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
agreement.  This Agreement, once executed by a party, may be delivered to the
other party hereto by facsimile, email or other electronic transmission of a
copy of this Agreement bearing the signature of the party so delivering this
Agreement.
 
(i)  Each party shall do and perform, or cause to be done and performed, all
such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.
 
(j)  All consents and other determinations required to be made by the Investors
pursuant to this Agreement shall be made, unless otherwise specified in this
Agreement, by the Required Holders.
 
(k)  The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.
 
(l)  This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns, and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person.
 
(m)  The obligations of each Investor hereunder are several and not joint with
the obligations of any other Investor, and no Investor shall be responsible in
any way for the performance of the obligations of any other Investor
hereunder.  Nothing contained herein, and no action taken by any Investor
pursuant hereto, shall be deemed to constitute the Investor as, and the Company
acknowledges that the Investors do not so constitute, a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group,
and the Company will not assert any such claim with respect to such obligations
or the transactions contemplated herein.
 
* * * * * *


 

      
        -  -      
    
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 
COMPANY:


EMCORE CORPORATION




By:           /s/ Adam
Gushard                                                                
Name:  Adam Gushard
Title:  Chief Financial Officer

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
tile date first written above.
 




Name of Investor:
Polar Securities Inc. for Altairis Offshore
 
By:                /s/ Robyn
Schultz                                                 
Name:                Robyn Schultz
Title:                VP, Polar Securities Inc. (as IA for certain managed
accounts)



 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
tile date first written above.
 


Name of Investor:
Polar Securities Inc.
for Altairis Investments
L.P.                                                                 
 
By:                /s/ Robyn
Schultz                                                 
Name:                Robyn Schultz
Title:                VP, Polar Securities Inc. (as IA for certain managed
accounts)



 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
tile date first written above.
 
Name of Investor:
Polar Securities Inc.
for Altaris Offshore
Levered                                                                 
 
By:                /s/ Robyn
Schultz                                                 
Name:                Robyn Schultz
Title:                VP, Polar Securities Inc. (as IA for certain managed
accounts)



 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
tile date first written above.
 
Name of Investor:
THE QUERCUS
TRUST                                                                 
 
By:                /s/ David
Gelbaum                                                 
Name:                David
Gelbaum                                                 
Title:                Trustee



 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
tile date first written above.
 
Name of Investor:
Marathon Global Equity Master Fund, Ltd.
 
By:                /s/ Jamie
Raboy                                                 
Name:                Jamie Raboy
Title:                Managing Director



 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
tile date first written above.
 
Name of Investor:
UBS O’Connor LLC F/B/O:
O’Connor Pipes Corporate Strategies Master Limited
 
By:                /s/ Andrew
Martin                                                 
Name:                Andrew
Martin                                                 
Title:                Managing Director



 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
tile date first written above.
 
Name of Investor:
UBS O’Connor LLC F/B/O:
O’Connor Global Convertible Arbitrage II Master Limited
 
By:                /s/ Andrew
Martin                                                 
Name:                Andrew
Martin                                                 
Title:                Managing Director



 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
tile date first written above.
 
Name of Investor:
UBS O’Connor LLC F/B/O:
O’Connor Global Convertible Arbitrage II Master Limited
 
By:                /s/ Andrew
Martin                                                 
Name:                Andrew
Martin                                                 
Title:                Managing Director



 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
tile date first written above.
 
Name of Investor:
The Tocqueville
Fund                                                                 
 
By:                /s/ Robert W. Kleinshmidt
Name:                Robert W.
Kleinshmidt                                                 
Title:                Authorized Portfolio Manager



 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
tile date first written above.
 
Name of Investor:
Tocqueville
Amerique                                                                 
 
By:                /s/ Robert W. Kleinshmidt
Name:                Robert W.
Kleinshmidt                                                 
Title:                Authorized Portfolio Manager



 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
tile date first written above.
 
Name of Investor:
MONTBER, S.A.
INCOME                                                                 
 
By:                /s/ Robert W. Kleinshmidt
Name:                Robert W.
Kleinshmidt                                                 
Title:                Authorized Portfolio Manager



 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
tile date first written above.
 
Name of Investor:
THORN LIMITED                                                                 
 
By:                /s/ Robert W. Kleinshmidt
Name:                Robert W.
Kleinshmidt                                                 
Title:                Authorized Portfolio Manager



 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
tile date first written above.
 
Name of Investor:
KALUNBORG LTD
BVI                                                                 
 
By:                /s/ Robert W. Kleinshmidt
Name:                Robert W.
Kleinshmidt                                                 
Title:                Authorized Portfolio Manager



 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
tile date first written above.
 
Name of Investor:
HIGHBRIDGE INTERNATIONAL LLC
By:  Highbridge Capital Management, LLC
Its:  Trading
Manager                                                                 
 
By:             /s/ Adam J.
Chill                                                    
Name:Adam J.
Chill                                                                 
Title:             Managing
Director                                                    



 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
tile date first written above.
 
Name of Investor:
ARDSLEY PARTNERS FUND II, L.P.
 
By:             /s/ Steve
Napoli                                                    
Name:Steve
Napoli                                                                 
Title:             Partner



 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
tile date first written above.
 
Name of Investor:
ARDSLEY PARTNERS INSTITUTIONAL FUND, L.P.
 
By:             /s/ Steve
Napoli                                                    
Name:Steve
Napoli                                                                 
Title:             Partner



 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
tile date first written above.
 
Name of Investor:
ARDSLEY PARTNERS RENEWABLE FUND, L.P.
 
By:             /s/ Steve
Napoli                                                    
Name:Steve
Napoli                                                                 
Title:             Partner



 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
tile date first written above.
 
Name of Investor:
ARDSLEY OFFSHORE FUND, LTD.
 
By:             /s/ Steve
Napoli                                                    
Name:Steve
Napoli                                                                 
Title:             Agent / Advisor



 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
tile date first written above.
 
Name of Investor:
ARDSLEY RENEWABLE ENERGY OFFSHORE FUND, LTD.
 
By:             /s/ Steve
Napoli                                                    
Name:Steve
Napoli                                                                 
Title:             Director



 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
tile date first written above.
 
Name of Investor:
MARION LYNTON                                                                 
 
By:             /s/ Steve
Napoli                                                    
Name:Steve
Napoli                                                                 
Title:             Agent / Advisor



 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
tile date first written above.
 
Name of Investor:
HFR HE ARDSLEY MASTER TRUST
 
By:             /s/ Steve
Napoli                                                    
Name:Steve
Napoli                                                                 
Title:             Agent / Advisor



 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
tile date first written above.
 
Name of Investor:
HUDSON BAY OVERSEAS FUND LTD
 
By:             /s/ Yoav
Roth                                                    
Name:Yoav Roth                                                                 
Title:             Principal & Portfolio Manager



 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
tile date first written above.
 
Name of Investor:
HUDSON BAY FUND
LTD                                                                 
 
By:             /s/ Yoav
Roth                                                    
Name:Yoav Roth                                                                 
Title:             Principal & Portfolio Manager



 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
tile date first written above.
 
Name of Investor:
Portside Growth and Opportunity Fund
 
By:             /s/ Jeff
Smith                                                    
Name:Jeff Smith                                                                 
Title:             Authorized Signatory



 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
tile date first written above.
 
Name of Investor:
Empire Capital Partners,
LTD                                                                 
 
By:             /s/ Peter J.
Richards                                                    
Name:Peter J.
Richards                                                                 
Title:             Managing Member of Empire Capital Management, LLC (investment
manager to Empire Capital Partners, LTD)



 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
tile date first written above.
 
Name of Investor:
Empire Capital Partners,
LP                                                                 
 
By:             /s/ Peter J.
Richards                                                    
Name:Peter J.
Richards                                                                 
Title:             Managing Member of Empire Capital Management, LLC (investment
manager to Empire Capital Partners, LP)



 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
tile date first written above.
 
Name of Investor:
Capital Ventures
International                                                                 
By:  Heights Capital Management, Inc.
its authorized
agent                                                                 
 
By:             /s/ Michael
Spolan                                                    
Name:Michael
Spolan                                                                 
Title:             General
Counsel                                                    



 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
tile date first written above.
 
Name of Investor:
Iroquois Masterfund,
Ltd.                                                                 
 
By:             /s/ John
Silverman                                                    
Name:John
Silverman                                                                 
Title:             Authorized
Signatory                                                    



 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
tile date first written above.
 
Name of Investor:
Kingdon
Associates                                                                 
 
By:             /s/ Alan
Winters                                                    
Name:Alan
Winters                                                                 
Title:             Chief Operating
Officer                                                    



 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
tile date first written above.
 
Name of Investor:
M. Kingdon Offshore
Ltd.                                                                 
 
By:             /s/ Alan
Winters                                                    
Name:Alan
Winters                                                                 
Title:             Chief Operating
Officer                                                    



 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
tile date first written above.
 
Name of Investor:
Kingdon Family Partnership, L.P.
 
By:             /s/ Alan
Winters                                                    
Name:Alan
Winters                                                                 
Title:             Chief Operating
Officer                                                    



 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
tile date first written above.
 
Name of Investor:
Investcorp Interlachen Multi-Strategy
Master Fund
Limited                                                                 
By:  Interlachen Capital Group
LP,                                                                           
Authorized Signatory                                                    
 
By:             /s/ Gregg T.
Colburn                                                    
Name:Gregg T.
Colburn                                                                 
Title:             Authorized
Signatory                                                    



 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
tile date first written above.
 
Name of Investor:
CD Investment Partners,
Ltd.:                                                                 
By:  Carpe Diem Capital Management LLC
Its:  Investment Advisor
 
By:             /s/ John
Ziegelman                                                    
Name:John
Ziegelman                                                                 
Title:             President                                                    



 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
tile date first written above.
 
Name of Investor:
Lagunitas Partners
LP                                                                 
 
By:             /s/ Jon D.
Gruber                                                    
Name:Gruber & McBaine Cap Mgmt.
Title:             General
Partner                                                    



 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
tile date first written above.
 
Name of Investor:
Gruber & McBaine International
 
By:             /s/ Jon D.
Gruber                                                    
Name:Gruber & McBaine Cap Mgmt.
Title:             Investment
Advisor                                                    



 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
tile date first written above.
 
Name of Investor:
Jon D. & Linda W. Gruber Trust
 
By:             /s/ Jon D.
Gruber                                                    
Name:Jon D.
Gruber                                                                 
Title:             Trustee



 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
tile date first written above.
 
Name of Investor:
CaraCastle
Partners                                                                 
 
By:             /s/ Damien
Quinn                                                    
Name:Damien
Quinn                                                                 
Title:             Principal                                                    



 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
tile date first written above.
 
Name of Investor:
MMCAP Int’l Inc.
SPC                                                                 
 
By:             /s/ Ben
Cubitt                                                    
Name:Ben Cubitt                                                                 
Title:             PM                                                    



 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
tile date first written above.
 
Name of Investor:
Cranshire Capital,
L.P.                                                                 
 
By:             /s/ Mister D.
Kopine                                                    
Name:Mister D.
Kopine                                                                 
Title:             President – Downsview Capital
The General Partner                                                    



 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
tile date first written above.
 
Name of Investor:
Enable Growth Partners
LP                                                                 
 
By:             /s/ Brendan
O’Neil                                                    
Name:Brendan
O’Neil                                                                 
Title:             President & Chief Investment Officer



 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
tile date first written above.
 
Name of Investor:
Crestview Capital Master,
LLC                                                                 
By:  Crestview Capital Partners, LLC
Its Sole Manager
 
By:             /s/ Robert
Hoyt                                                    
Name:Robert
Hoyt                                                                 
Title:             Manager                                                    



 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
tile date first written above.
 
Name of Investor:
RHP Master Fund,
Ltd.                                                                 
By:  Rock Hill Investment Management, L.P.
By:  RHP General Partner, LLC
 
By:             /s/ Keith
Marlowe                                                    
Name:Keith
Marlowe                                                                 
Title:             Director                                                    



 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE OF INVESTORS
 
Investor
Registered Holder
Shares
Warrants
Contact Details and Mailing
Polar Capital
 
           840,000
            147,000
   
Altairis Offshore
        283,100
          49,543
BMO Nesbitt Burns Inc
Account Reference: 402-20080, Altairis Offshore
1 First Canadian Place, 35th Floor
Toronto, ON  M5X 1H3
Attn: Jennifer Scotland, 416-359-4972
 
Altairis Investments, LP
          54,400
            9,520
BMO Nesbitt Burns Inc
Account Reference: 402-20055, Altairis Offshore
1 First Canadian Place, 35th Floor
Toronto, ON  M5X 1H3
Attn: Jennifer Scotland, 416-359-4972
 
Altairis Offshore Levered
        502,500
          87,938
BMO Nesbitt Burns Inc
Account Reference: 402-20486,  Altairis Offshore
1 First Canadian Place, 35th Floor
Toronto, ON  M5X 1H3
Attn: Jennifer Scotland, 416-359-4972
Quercus Trust
The Quercus Trust
        752,000
              131,600
1835 Newport Blvd, A109
PMB 467
Costa Mesa, CA 92627
(949) 631-6723
Marathon
Marathon Global Equity Master Fund, Ltd.
        600,000
              105,000
Goldman, Sachs & Co.
30 Hudson Street
Jersey City, NJ 07302
212-381-4422
UBS O'Connor
UBS O'Connor LLC F/B/O: O'Connor Pipes Corporate Strategies Master Limited
        336,000
          58,800
UBS O'Connor LLC
One North Wacker Drive, 32nd floor
Chicago, IL 60614
Attn: Robert Murray
 
UBS O'Connor LLC F/B/O: O'Connor Global Convertible Arbitrage Master Limited
        210,560
          36,848
UBS O'Connor LLC
One North Wacker Drive, 32nd floor
Chicago, IL 60614
Attn: Robert Murray
 
UBS O'Connor LLC F/B/O: O'Connor Global Convertible Arbitrage II Master Limited
          13,440
            2,352
UBS O'Connor LLC
One North Wacker Drive, 32nd floor
Chicago, IL 60614
Attn: Robert Murray
Tocqueville
Tocqueville Fund
        225,000
          39,375
Tocqueville Asset Management
40 West 57th Street, 19th Floor
New York, NY 10019
 
Tocqueville Amerique
          45,000
            7,875
Tocqueville Asset Management
40 West 57th Street, 19th Floor
New York, NY 10019
 
Montber S.A. Income
        190,000
          33,250
Tocqueville Asset Management
40 West 57th Street, 19th Floor
New York, NY 10019
 
Thorn Limited
          35,000
            6,125
Tocqueville Asset Management
40 West 57th Street, 19th Floor
New York, NY 10019
 
Kalunbourg Limited
          15,000
            2,625
Tocqueville Asset Management
40 West 57th Street, 19th Floor
New York, NY 10019
Highbridge
Highbridge International LLC, by: Highbridge Capital Management LLC, its trading
manager
        500,000
          87,500
Bear Stearms
1 Metrotech Center, 20th Floor
Brooklyn, NY 11201
212-272-3915
Attn: Elanna Bradley
Ardsley
Ardsley Partners Fund II, LP
        126,500
          22,138
262 Harbor Drive, 4th floor
Stamford, CT 06902
 
Ardsley Partners Institutional Fund, LP
          81,800
          14,315
262 Harbor Drive, 4th floor
Stamford, CT 06902
 
Ardsley Partners Renewable Energy Fund, LP
          68,300
          11,953
262 Harbor Drive, 4th floor
Stamford, CT 06902
 
Ardsley Offshore Fund, Ltd
          88,500
          15,488
262 Harbor Drive, 4th floor
Stamford, CT 06902
 
Ardsley Renewable Energy Offshore Fund, Ltd
        116,100
          20,318
262 Harbor Drive, 4th floor
Stamford, CT 06902
 
Marion Lynton
            3,200
              560
262 Harbor Drive, 4th floor
Stamford, CT 06902
 
HFR HE Ardsley Master Trust
          15,600
            2,730
262 Harbor Drive, 4th floor
Stamford, CT 06902
Hudson Bay
Hudson Bay Overseas Fund Ltd
        545,600
          95,480
120 Broadway, 40th floorNew York, NY 10271
 
Hudson Bay Fund LP
              334,400
                58,520
120 Broadway, 40th floor
New York, NY 10271
Ramius
Portside Growth & Opportunity Fund
        480,000
          84,000
David Larrauri
Account Manager
Prime Brokerage
Global Equity Finance
CITIGROUP GLOBAL MARKETS INC.
390 Greenwich Street, 3rd floor
New York, NY 10013
Tel 212-723-5902
Empire
Empire Capital Partners, Ltd
        155,400
          27,195
Empire Capital Management, LLC
One Gorham Island, Suite 201
Westport, CT 06880
203-454-1019
 
Empire Capital Partners, Lp
        144,600
          25,305
Empire Capital Management, LLC
One Gorham Island, Suite 201
Westport, CT 06880
203-454-1019
Heights
Capital Ventures International
        300,000
          52,500
Heights Capital Management
101 California Street, Suite 3250
San Francisco, CA 94111
Iroquois
Iroquois Master Fund Ltd.
        300,000
          52,500
641 Lexinton Avenue, 35th floor
New York, NY 10022
Kingdon
Kingdon Associates
          72,600
          12,705
152 West 57th Street, 50th Floor
New York, Ny 10019
 
M. Kingdon Offshore Ltd.
        217,350
          38,036
152 West 57th Street, 50th Floor
New York, Ny 10019
 
Kingdon Family Partnership, L.P.
          10,050
            125,625
Interlachen
Investcorp Interlachen Multi-Strategy Master Fund Limited
        200,000
          35,000
Interlachen Capital Group LP
800 Nicolet Mall, Suite 2500
Minneapolis, MN 55402
CD Capital
Carpe Diem Capital Management LLC, c/o Goldman Sachs & Co
        160,000
          28,000
Purchaser:
Carpe Diem Capital Management LLC
111 South Wacker Drive, Suite 3950
Chicago, IL 60606
Tel :312-803-5010
 
Goldman, Sachs & Co
One New York Plaza, 48th Floor
New York, NY 10004
Tel: 212-357-7172
Fax: 212-428-5806
Gruber
Lagunitas Partners LP
          97,000
          16,975
Gruber & McBaine Capital Management
50 Osgood Place, PH
San Francisco, CA 94133
 
Gruber & McBaine International
            7,000
            1,225
Gruber & McBaine Capital Management
50 Osgood Place, PH
San Francisco, CA 94133
 
Jon D & Linda W Gruber Trust
                56,000
                  9,800
Gruber & McBaine Capital Management
50 Osgood Place, PH
San Francisco, CA 94133
Cara Castle
Cara Castle Partners
        88,000
          15,400
14 The Ridge
Plandome, NY 11030
MM Capital
MMCAP Int'l Inc SPC
        150,000
          26,250
MMCAP Int'l Inc SPC
90 Fort St, Box 32021
Grand Cayman
Cayman Islands
Cranshire
Cranshire Capital, L.P.
        120,000
          21,000
3100 Dundee Road, Suite 703
NorthBreek, IL
Enable
Enable Growth Partners
        100,000
          17,500
One Ferry Building, Suite 255
San Francisco, CA 94111
Crestview
Crestview Capital Master, LLC
By: Crestview Capital Partners, LLC, its Sole Manager
        100,000
          17,500
95 Revere Drive, Suite A
Northbrook, IL 60062
Rock Hill Investment Management, LP
RHP Master Fund, Ltd.
        100,000
          17,500
c/o Rock Hill Investment Management, LP
Three Bala Plaza - East, Suite 585
Bala Cynwyd, PA 19004





 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
FORM OF NOTICE OF EFFECTIVENESS
 
OF REGISTRATION STATEMENT
 


[           ]
[           ]
[           ]
Attention: [                                ]


Re:  Emcore Corporation


Ladies and Gentlemen:


On behalf of Emcore Corporation, a corporation organized under the laws of New
Jersey (the “Company”), I am writing in connection with that certain Securities
Purchase Agreement (the “Securities Purchase Agreement”), entered into by and
among the Company and the buyers named therein (collectively, the “Holders”)
pursuant to which the Company issued to the Holders its shares of the Company’s
Common Stock, par value $0.0001 per share (the “Common Stock”) and Warrants (the
“Warrants”), which are exercisable into shares of Common Stock (the “Warrant
Shares”).  Pursuant to the Securities Purchase Agreement, the Company also has
entered into a Registration Rights Agreement with the Holders (the “Registration
Rights Agreement”) pursuant to which the Company agreed, among other things, to
register the resale of the Registrable Securities (as defined in the
Registration Rights Agreement) under the Securities Act of 1933, as amended (the
“1933 Act”).  In connection with the Company’s obligations under the
Registration Rights Agreement, on ________________ ___, 2008, the Company filed
a Registration Statement on Form S-1 (File No. 333-__________) (the
“Registration Statement”) with the Securities and Exchange Commission (the
“SEC”) relating to the Registrable Securities which names each of the Holders as
a selling stockholder thereunder.
 
In connection with the foregoing, I advise you that a member of the SEC’s staff
has advised the Company or its counsel by telephone that the SEC has entered an
order declaring the Registration Statement effective under the 1933 Act at
[ENTER TIME OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and the Company
has no knowledge, after telephonic inquiry by the Company or its counsel of a
member of the SEC’s staff, that any stop order suspending its effectiveness has
been issued or that any proceedings for that purpose are pending before, or
threatened by, the SEC and the Registrable Securities are available for resale
under the 1933 Act pursuant to the Registration Statement.
 
This letter shall serve as our standing instruction to you that the shares of
Common Stock and Warrant Shares are freely transferable by the Holders pursuant
to the Registration Statement.  You need not require further letters from us or
our counsel to effect any future legend-free issuance or reissuance of shares of
Common Stock to the Holders as contemplated by the Company’s Irrevocable
Transfer Agent Instructions dated ___________ ___, 2008, provided at the time of
such reissuance, the Company has not otherwise notified you that the
Registration Statement is unavailable for the resale of the Registrable
Securities.
 
Very truly yours,


EMCORE CORPORATION




By:           




CC:  [LIST NAMES OF HOLDERS]


 

      
        Exhibit A-      
    
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
SELLING STOCKHOLDERS
 
The shares of common stock being offered by the selling stockholders are those
previously issued to the selling stockholders and those issuable to the selling
stockholders upon the exercise of the warrants.  For additional information
regarding the issuances of common stock, see “Private Placement of Common Shares
and Warrants” above.  We are registering the shares of common stock in order to
permit the selling stockholders to offer the shares for resale from time to
time.  Except for the ownership of the shares of common stock and the warrants,
the selling stockholders have not had any material relationship with us within
the past three years. [NOTE: this sentence need not be included with respect to
any transferee for which the statement is not accurate.]
 
The table below lists the selling stockholders and other information regarding
the beneficial ownership of the shares of common stock by each of the selling
stockholders.  The second column lists the number of shares of common stock
beneficially owned by each selling shareholder, based on its ownership of the
shares of common stock and the warrants as of __________ ___, 2007, assuming
exercise of the warrants held by the selling stockholders on that date, without
regard to any limitations on exercise.
 
The third column lists the shares of common stock being offered by this
prospectus by the selling stockholders.  In accordance with the terms of the
registration rights agreement with the holders of the shares of common stock and
the warrants, this prospectus generally covers the resale of the aggregate
number of shares of common stock equal to the number of shares of common stock
issued and the shares of common stock issuable upon exercise of the related
warrants, determined as if the outstanding warrants were exercised, as
applicable, in full, in each case, as of the trading day immediately preceding
the date this registration statement was initially filed with the SEC.  The
fourth column assumes the sale of all of the shares offered by the selling
stockholders pursuant to this prospectus.  Under the terms of the warrants, a
selling stockholder may not exercise the warrants, to the extent such exercise
would cause such selling stockholder, together with its affiliates, to
beneficially own a number of shares of common stock which would exceed 4.99% of
our then outstanding shares of common stock following such exercise, excluding
for purposes of such determination shares of common stock issuable upon exercise
of the warrants which have not been exercised.  The number of shares in the
second column does not reflect this limitation.  The selling stockholders may
sell all, some or none of their shares in this offering.  See “Plan of
Distribution.”
 
Name of Selling Stockholder
Number of Shares Owned Prior to Offering
Maximum Number of Shares to be Sold Pursuant to this Prospectus
Number of Shares Owned After Offering
       




      
        Exhibit B-      
    
 
 

--------------------------------------------------------------------------------

 

PLAN OF DISTRIBUTION
 
We are registering the shares of common stock previously issued and shares of
common stock issuable upon the exercise of the warrants to permit the resale of
these shares of common stock by the holders of the common stock and warrants
from time to time after the date of this prospectus.  We will not receive any of
the proceeds from the sale by the selling stockholders of the shares of common
stock.  We will bear all fees and expenses incident to our obligation to
register the shares of common stock.
 
The selling stockholders may sell all or a portion of the shares of common stock
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents.  If the shares of
common stock are sold through underwriters or broker-dealers, the selling
stockholders will be responsible for underwriting discounts or commissions or
agent’s commissions.  The shares of common stock may be sold in one or more
transactions at fixed prices, at prevailing market prices at the time of the
sale, at varying prices determined at the time of sale, or at negotiated
prices.  These sales may be effected in transactions, which may involve crosses
or block transactions,
 
 
•
on any national securities exchange or quotation service on which the securities
may be listed or quoted at the time of sale;

 
 
•
in the over-the-counter market;

 
 
•
in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;

 
 
•
through the writing of options, whether such options are listed on an options
exchange or otherwise;

 
 
•
involving ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

 
 
•
involving block trades in which the broker-dealer will attempt to sell the
shares as agent but may position and resell a portion of the block as principal
to facilitate the transaction;

 
 
•
involving purchases by a broker-dealer as principal and resale by the
broker-dealer for its account;

 
 
•
involving an exchange distribution in accordance with the rules of the
applicable exchange;

 
 
•
involving privately negotiated transactions;

 
 
•
involving short sales;

 
 
•
involving sales pursuant to Rule 144;

 
 
•
in connection with which broker-dealers may agree with the selling stockholders
to sell a specified number of such shares at a stipulated price per share;

 
 
•
involving a combination of any such methods of sale; and

 
 
•
involving any other method permitted pursuant to applicable law.

 
If the selling stockholders effect such transactions by selling shares of common
stock to or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling stockholders or commissions from
purchasers of the shares of common stock for whom they may act as agent or to
whom they may sell as principal (which discounts, concessions or commissions as
to particular underwriters, broker-dealers or agents may be in excess of those
customary in the types of transactions involved).  In connection with sales of
the shares of common stock or otherwise, the selling stockholders may enter into
hedging transactions with broker-dealers, which may in turn engage in short
sales of the shares of common stock in the course of hedging in positions they
assume.  The selling stockholders may also sell shares of common stock short and
deliver shares of common stock covered by this prospectus to close out short
positions and to return borrowed shares in connection with such short
sales.  The selling stockholders may also loan or pledge shares of common stock
to broker-dealers that in turn may sell such shares.
 
The selling stockholders may pledge or grant a security interest in some or all
of the shares of common stock owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell the shares of common stock from time to time pursuant to this
prospectus or any amendment to this prospectus under Rule 424(b)(3) or other
applicable provision of the Securities Act of 1933, as amended, amending, if
necessary, the list of selling stockholders to include the pledgee, transferee
or other successors in interest as selling stockholders under this
prospectus.  The selling stockholders also may transfer and donate the shares of
common stock in other circumstances in which case the transferees, donees,
pledgees or other successors in interest will be the selling beneficial owners
for purposes of this prospectus.
 
The selling stockholders and any broker-dealer participating in the distribution
of the shares of common stock may be deemed to be “underwriters” within the
meaning of the Securities Act, and any commission paid, or any discounts or
concessions allowed to, any such broker-dealer may be deemed to be underwriting
commissions or discounts under the Securities Act.  At the time a particular
offering of the shares of common stock is made, a prospectus supplement or
amendment, if required, will be distributed which will set forth the aggregate
amount of shares of common stock being offered and the terms of the offering,
including the name or names of any broker-dealers or agents, any discounts,
commissions and other terms constituting compensation from the selling
stockholders and any discounts, commissions or concessions allowed or reallowed
or paid to broker-dealers.
 
Under the securities laws of some states, the shares of common stock may be sold
in such states only through registered or licensed brokers or dealers.  In
addition, in some states the shares of common stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.
 
There can be no assurance that any selling stockholder will sell any or all of
the shares of common stock registered pursuant to the registration statement, of
which this prospectus forms a part.
 
The selling stockholders and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, Regulation M of the Exchange Act, which may limit the timing of
purchases and sales of any of the shares of common stock by the selling
stockholders and any other participating person.  Regulation M may also restrict
the ability of any person engaged in the distribution of the shares of common
stock to engage in market-making activities with respect to the shares of common
stock.  All of the foregoing may affect the marketability of the shares of
common stock and the ability of any person or entity to engage in market-making
activities with respect to the shares of common stock.
 
We will pay all expenses of the registration of the shares of common stock
pursuant to the registration rights agreement, estimated to be $[ ] in total,
including, without limitation, Securities and Exchange Commission filing fees
and expenses of compliance with state securities or “Blue Sky” laws; provided,
however, that a selling stockholder will pay all underwriting discounts and
selling commissions, if any.  We will indemnify the selling stockholders against
liabilities, including some liabilities under the Securities Act, in accordance
with the registration rights agreements, or the selling stockholders will be
entitled to contribution.  We may be indemnified by the selling stockholders
against civil liabilities, including liabilities under the Securities Act, that
may arise from any written information furnished to us by the selling
stockholder specifically for use in this prospectus, in accordance with the
related registration rights agreement, or we may be entitled to contribution.
 
Once sold under the registration statement, of which this prospectus forms a
part, the shares of common stock will be freely tradable in the hands of persons
other than our affiliates.
 


 

      
        Exhibit B-      
    
 
 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------